Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ruy Garcia-Zamor on September 13, 2021.

The application has been amended as follows:

IN THE CLAIMS
Claim 1, lines 5-6, “a squirrel cage located on the radial outer surface of the contact portion and engaging the notch, the squirrel cage axially” has been changed to - -a squirrel cage comprising a portion located on the radial outer surface of the contact portion and engaging the annular groove, the portion axially- -.
Claim 1, line 11, “-type” has been deleted.
Claim 5, line 1, “a portion” has been changed to - - the portion- -.
Claim 6, line 1, “a portion” has been changed to - -the portion- -.
Reasons for Allowance
The prior art of record does not teach nor render obvious an annular ring comprising a contact portion having a radially outer surface defining an annular groove and a radially inner surface defining a raceway, a squirrel cage comprising a portion located on the radially outer surface of the contact portion and engaging the annular groove, the portion axially overlapping the radial outer surface of the contact portion but not radially overlapping a lateral wall of the contact portion, the squirrel cage having a pierced portion and a fastening collar, wherein the contact portion is formed from a metal material and the squirrel cage is formed from a composite material comprising a matrix in which reinforcing fibres are embedded and the pierced portion of the squirrel cage being axially spaced from the contact portion (clm 1) or a bearing assembly as defined in claims 10 and 16 wherein the first ring of the bearing is the annular ring of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656